105 F.Supp. 726 (1952)
SCHEIDELER et al.
v.
JONES.
United States District Court S. D. New York.
July 15, 1952.
*727 Neil P. Cullom, New York City, for plaintiffs, appearing specially for the purpose of this motion.
Boyle & Reeves, New York City, for defendant. Thomas F. Boyle, New York City, of counsel.
McGOHEY, District Judge.
This is a motion by the plaintiffs to remand the suit to the New York Supreme Court, from which it was removed here on the defendant's petition.
There are nine plaintiffs. Five are residents of New York; one is a resident of New Jersey, three are residents of Connecticut where the defendant also resides.
Remand is demanded on the ground that the "claims or causes of action" of the New York and New Jersey plaintiffs are not "separate and independent" from those of the Connecticut plaintiffs.
The complaint alleges that the defendant at various times made seven separate statements of and concerning the plaintiffs; that each statement was defamatory of each plaintiff; that each statement damaged each plaintiff in the sum of $50,000; that each plaintiff is entitled to recover total damages in the sum of $350,000.
As Judge Learned Hand has said: "a reputation, like a face, is the symbol of its possessor and creator".[1] Thus a claim of one plaintiff for damages to his reputation is so peculiarly personal as to be clearly "separate and independent" from the similar claims of each of the other plaintiffs. The suit, therefore, was properly removed to this Court under § 1441(c), Title 28 U.S. C.A.
The circumstances that there will be questions of law and fact common to all these claims and that they arise out of the same occurrences do not change the separate and independent nature of each plaintiff's claims. Neither does the fact that they have elected to join their claims in one action.
There is no prayer for remand of the claims of the Connecticut plaintiffs and discretion, I think, requires that they be not remanded.
The motion is denied.
NOTES
[1]  Yale Electric Corporation v. Robertson, 2 Cir., 26 F.2d 972, 974.